H.E. Mr. Volkan Bozkir, President of the General Assembly,
H.E. Mr. Antonio Guterres, Secretary-General,
Heads of State, Heads of Government,
Authorities participating in this 75th Session of the UN General Assembly,
At the outset, I want to apologize for removing my face mask, which is necessary in this time of pandemic, and I want to greet all who watch and listen to us around the world.
Allow me to congratulate you, Mr. President, on behalf of the Constitutional Government of Venezuela and the People of our Bolivarian Republic for assuming the Presidency of this 75th Session of the General Assembly. A great occasion of great importance due to the stellar situation that humanity is going through caused by this world emergency generated by the COVID-19. I say a stellar situation because, in addition to posing serious difficulties for the complex planetary order, it is also an opportunity to reflect on and promote the change of paradigms that humanity itself, especially the great majorities who are vulnerable to poverty and exclusion, expect so much from us, so much from world leaders.
In this same General Assembly, in 2001, our Eternal Commander Hugo Chavez
said,
“We come, then, without fear, in good faith and with much optimism about life, brotherhood, unity and the possibility that we, as the leaders of our countries, can seek, grasp and build together real solutions to real problems in the quest for justice and peace.”
From Venezuela, we believe that the world must be completely revised, with a great magnifying glass said Commander Chavez; a very powerful magnifying glass, because the world has become very bad, it has been stumbling from one mistake to another. It was a call made by Commander Chavez in 2001, to take a sense of reality in the re-founding of the United Nations Organization. And we have arrived at 2020, insisting on this need for renewal of the paradigms.
Venezuela recognizes that, in these 75 years, the United Nations Organization has given great contributions to humanity. However, we demand more will and efforts to preserve the achievements, to advance in new objectives. We insist on the need to strengthen South-South cooperation and to create alternative mechanisms for financing and technical support that will back up the initiatives and priorities defined by our peoples to achieve the Sustainable Development Goals. This is a timely and urgent task and every day counts. “The South also thinks, the South also matters, the South also exists”, as the poet Benedetti said, from his centennial presence.
We must all work to save our planet. We make a call to achieve the highest political commitment to fight climate change which is a reality and an urgent priority. We recognize the importance of strengthening mitigation and adaptation actions, in accordance with the United Nations Framework Convention on Climate Change and the Paris Agreement. We therefore reaffirm the importance of the means of implementation for developing countries to carry out their climate actions. Noam Chomsky recently warned, “there is not much time left”.
Mr. President,
The United Nations and humanity as a whole face a deep and complex crisis, combining the COVID-19 pandemic with the global climate change challenges and sustainable development.
Added to this disturbing scenario is the no less alarming claim of the great powers to lead humanity into direct confrontation in the military sphere. This would be, perhaps, the last one for our species. The United States of America, far from taking a positive or proactive leadership position, conducts itself erratically under a government that is intransigent and hostile to diplomacy and high politics, since it openly disregards multilateralism and any type of pre-existing global rule.
The COVID-19 pandemic has come to change the realities and priorities of all humanity, because of its consequences for human life. The pandemic has made evident the inequalities in the world and exacerbated them. Unfortunately, some contingency measures in the face of the pandemic have increased the social and economic gaps within countries. That is why the international community, as a whole, must provide a global and coordinated response to support all nations in need, helping to create the conditions for stronger economies and more inclusive societies.
Even before the COVID-19 pandemic, the collapse of the international geopolitical and geo-economic order was already taking place. However, this emergency has made us aware of and critically think about the contradictions of capitalism and its logical and operational inability to deal with these crises. In many cases, the States were reduced to a minimum expression and the imposed neo-liberalism suffocated the public institutions, turning the rights of the people into private services; health became a luxury. Let us hear in the streets of the world the fury of the peoples who feel orphaned and unprotected! The health and well-being of the population are not merchandise; the market cannot continue to regulate the destiny of humanity!
Venezuela believes that the role of the World Health Organization (WHO) should be an example of multilateralism that we need to strengthen. The WHO must be an organization that acts and speaks faithfully, without bowing to pressure, extortion and attacks from the powerful; that confirms its moral authority, its scientific capacity and cooperation based on solidarity.
We welcome the enormous scientific efforts of sisterly nations such as Russia, China and Cuba in creating an effective and safe vaccine against COVID-19, and we trust that such findings will be considered a global public good by each of our nations, with free access for all the peoples of the world, without discrimination.
From the Bolivarian Republic of Venezuela, we propose the creation of a revolving public purchasing fund within the United Nations System to guarantee access to food and health products, financed with public resources. This will make it possible to face discrimination and the economic blockade against countries by making it easier for governments to acquire necessary goods and services.
We call for the strengthening of financing policies and funds aimed at the development of local production chains and new economic actors, as well as the creation of a bank of free technologies and universal education and training processes.
The Bolivarian Republic of Venezuela advocates the adoption of a legally binding international instrument on development and the right to development, which will strengthen the struggle of peoples to overcome poverty and social inequalities and for social justice.
Our re-election as a member of the United Nations Human Rights Council, by the sovereign and majority votes of the countries represented in the United Nations System — despite the incessant attacks by the U.S. empire and its satellites — has reaffirmed our commitment to promote respect for human rights and fundamental freedoms of all people, without distinction of any kind and in a fair and equitable manner, strongly supporting any initiative in the fight against ethnic, gender, nationality and other related forms of intolerance. We are committed to upholding the principles of universality, impartiality, objectivity, non-politicization, and nonselectivity in their implementation. We are committed to international, intercultural, constructive, and cooperative dialogue to advance the promotion and protection of all human rights, including, of course, the right to comprehensive development of peoples.
Mr. President,
The Bolivarian Republic of Venezuela ratifies its commitment to the peaceful settlement of disputes in accordance with the principles set forth in the United Nations Charter and, in that sense, in relation to the territorial dispute over Guayana Esequiba, Venezuela reiterates its strict adherence to the Geneva Agreement of 1966. In particular, we emphasize the object, purpose, and reason for the Geneva Agreement, which clearly mandates reaching a practical, satisfactory, and mutually acceptable solution through successive mechanisms provided for in Article 33 of the United Nations Charter. It is through political, diplomatic and mutually agreed upon negotiation that we will reach the solution of this dispute inherited from imperial colonialism.
Mr. President,
The world has continued to face many injustices that affect innocent peoples, threatening their extermination; actions of States that are unjustified and inadmissible and that embarrass humanity.
Let us once again reiterate our support and solidarity with the Arab people of Palestine and demand respect for their historic territories established in 1967 by this United Nations Organization.
We support the call of the United Nations to put an end to the infamous, criminal, almost 60-year-old blockade against our sisterly nation of Cuba and, in this regard, we reaffirm the call to the U.S. government to immediately put an end to the economic, commercial and financial blockade it imposes on our sisterly nation.
Mr. President,
The Bolivarian Republic of Venezuela reiterates its commitment to the need to promote and strengthen dialogue and cooperation by building bridges among peoples, respecting cultural and religious differences, through conflict prevention, reconciliation and peacebuilding. The Non-Aligned Movement (NAM) has promoted the recognition of these initiatives, policies and values, with the celebration of the International Day of Multilateralism and Diplomacy for Peace, and has joined the Group of Friends of the UN Alliance of Civilizations, who are waving the flags of pluralism and equity. There is still much to be done, and we will do it.
Mr. President,
Venezuela, as you know, is under constant attack. Our beloved Homeland is the victim of a multiform attack by the U.S. Empire, in the media field, in the political field, in the economic field; we have even been threatened with direct military aggressions.
The unilateral measures imposed by the Government of the United States of America have tried to subdue the Venezuelan people. However, our people, together with the Constitutional Government, have heroically resisted the opprobrium, the illegality, the inhumanity of an empire which today represents the most serious threat facing the multi-polar and multi-centered world.
Today, standing up, and with the dignity of the people, children of the glories of the Liberator Simon Bolivar, we say to the supremacist Government of the United States that the world is watching them, that the 21st century has millions of eyes that see beyond the media matrices. There is still time to return to international legality. We tell you that you are still in time to reverse the discredit and global malaise that your arbitrariness and arrogance provoke in the conscious world. Continuing on the path of violation of the United Nations Charter will lead them inexorably to the isolation, discredit and condemnation of the history of peoples, including that of their own people, the people of the United States, who have taken to the streets to protest against racism, against police brutality, against abuse.
Unilateral coercive measures have awakened not only the indignation and repudiation of the peoples against the alleged global dictatorship raised from the United States, which is trying to impose on us, but have also generated cohesion and national initiatives around new forms of production, technical and technological solutions. Inventiveness has been the answer to the persecution of our national industry. This is what the real Venezuelan is like, of flesh and bone, who is so hidden and who they try so hard to despise. Today I can tell you, Excellency that a revolution of innovation has been unleashed in our Homeland, a new offensive to transform into a virtuous cycle of opportunities the attempts of aggression to make our nation collapse.
We have made a titanic effort with our own capacities, in addition to the solidarity and cooperation of friendly countries and the United Nations System to confront the entire COVID-19 pandemic situation. We have avoided the worst, despite the plans, prognoses and catastrophic wishes of those who attack us. Neither the illegal blockade, nor the aggressions against our government have distracted us and prevented us from fulfilling a great effort: the goal of protecting the lives of our population.
Today we can say that we have applied about 1.9 million free tests, which has represented, today, the average of 62,489 tests per million inhabitants. We can say that we are the Latin American and Caribbean country that has carried out the most tests on its people; we say this with humility and with the desire to always help the neighboring countries from whom, with frequency, we only receive aggressions from their governments. This, which is a Venezuelan truth, you will not hear it, you will not see it on the front pages of the traditional media, much less in the social networks or on the Internet; the blockade is also communicational.
That is why I want to stop and share our experience that could save lives in other places on the planet, just as the experience of China, Cuba and Russia has done with us.
Our social and health protection system allows us to go house to house to look for positive cases and to attend to suspicious or potential cases. We count on it; with the medical missions and the automatized protection system called Patria Web System, where more than 20 million citizens, adults, of a population of 30 million inhabitants, are registered, equivalent, as you can see, to more than two thirds of the population. This territorial system has allowed us to reach all the communities in our country. We have our own model, designed on the principle of prioritizing the lives of all equally. Thanks to this, we have been able to combine a healthy distance with the productive life of the country. We have called it the “Seven by Seven System” and we make it available to all nations, with the modesty that characterizes us. Seven days: a week of shelter in the homes, of deep quarantine, and seven days, a week of economic flexibility, broad and general; which ensures the implementation of a new normality, until we can overcome this pandemic.
Our government has prepared to face this challenge together with our people; we have the superior level of awareness that the Venezuelan population has accumulated and the efficiency of our public health system. In this way, we have been able to control the first signs of this pandemic that has battered the world, gaining time to improve all the protocols for prevention, treatment and protection of our people.
Venezuela is one of the few countries to apply free and differentiated treatment for the cases detected: asymptomatic, mild symptomatic, moderate symptomatic and severe symptomatic. Our policy of prevention and attention implies the total hospitalization of all positive cases, even when they do not present symptoms. This has prevented us from the exponential expansion of this disease.
Mr. President,
More than $30 billion dollars have been taken from the Bolivarian Republic of Venezuela, frozen and held in bank accounts in the United States and Europe. Likewise, any company or government that commercializes any good or service with our country be food, medicine, fuel, additives needed to produce gasoline — which our people need — etc., is being persecuted.
That is why we ratify to the world that Venezuela has prepared to resist and is resisting this offensive of criminal, inhumane aggression. Venezuela has prepared to overcome this blockade by the government of the United States of North America. It is a battle for pace, for our Homeland, for the region, for humanity. Our heroic Venezuelan people has assumed in the past the responsibility of its historical role before the ignominy of the most dangerous empire of the universal history; an empire that at the same time is writing the most horrifying chapters of inhumanity and criminal imposition. The world must know that we are prepared to fight them with the force of our history, our spirit, reason and international law.
I wish to reiterate once again our deep appreciation for the pronouncement of both the Secretary-General and the High Commissioner for Human Rights, Michelle Bachelet, demanding the immediate lifting of unilateral and criminal coercive measures, which are not only contrary to the United Nations Charter, but are clear obstacles imposed on the affected countries to adequately address the COVID-19 pandemic and the compliance with the Sustainable Development Goals.
The attacks — as you know — are not limited only to the unilateral coercive measures. On May 3rd, Venezuela faced an attempted maritime incursion by a group of mercenaries and terrorists, financed by the government of the United States and trained on Colombian territory, with the total and absolute support of the U.S. and Colombian governments. This group of terrorists was confronted in real time by the civic-military police union, and the perpetrators of this attack, of this armed incursion against Venezuela, were neutralized and captured, and are under the orders of the judicial institutions for due process.
Likewise, we recently captured an American spy with war weapons and documents related to our oil and electric industry. It is a daily siege that we have been facing, dismantling, denouncing, unveiling one by one.
And I ask myself: How can a terrorist action be qualified in the midst of an extraordinary humanitarian circumstance such as the one we are living with the COVID-19 pandemic? Can humanity qualify it? The least we can say is that the excess has been imposed, which is the most terrible sin that seems to have taken over completely the North American elites.
That is why the Bolivarian Republic of Venezuela reiterates the need to vindicate the principles of respect for sovereignty, for the self-determination of the peoples, expressed in the United Nations Charter, which unite us all, whose illegal violation by some Member States of this Organization, motivated by ignoble reasons, is endangering the stability of our country and the Latin-Caribbean region.
It is necessary that the countries that defend peace activate themselves and make the Government of the United States understand that, in the midst of a pandemic, no one understands nor explain that there is an upsurge of criminal prosecution, of the blockade against noble countries such as Cuba, Nicaragua, Venezuela, Syria, Iran and other brotherly countries of the world. For this reason, we must demand the cessation of all unilateral coercive measures, of all the alleged sanctions, and that they allow our peoples exercise their own rights, the right to development and peace. The United States and its Government must abandon the old practice of criminalizing those of us who do not subordinate to their orders in this world and maintain, as we do it, a policy of independence and sovereignty. The United States — we must say this — in the course history, has become the most serious threat to peace in this world.
We wish to endorse the words of the United Nations Secretary-General Antonio Guterres, on the ceasefire and cessation of conflicts in the world, reiterating unrestricted respect and full adherence to the purposes and principles of the United Nations Charter and international law, in particular, respect to sovereignty, territorial integrity and non-interference in the internal affairs of States, dialogue among nations, the peaceful resolution of disputes and the prohibition of the threats or use of force as such.
Mr. President,
Venezuela has traditionally been a host country of refugees and migrants. However, as a direct consequence of the criminal unilateral coercive measures and the economic aggressions imposed by the government of the United States on our people, a process of migration of citizens has taken place, fundamentally for economic reasons.
Nevertheless, at present, our country is facing and experiencing a wave of voluntary, massive returns of thousands of Venezuelan migrants, from the countries with very high levels of COVID-19 infections, such as Colombia, Ecuador, Peru, Chile, Brazil, motivated by different reasons, the most important being the failure of COVID-19 management in those countries. Secondly, the systematic violation of the human rights of Venezuelan migrants, anachronistic and xenophobic policies against migrants of our country, including from high levels of government in those countries; discrimination, mistreatment, lack of socio-economic conditions, a situation of semi-slavery, human trafficking, calamities that our migrants have suffered in clear violation of their human dignity. What has been the reaction of the world - we wonder - that says to be concerned for Venezuela in the face of these reprehensible facts: complicit silence.
As we said, the COVID-19 pandemic has catalysed the already unsustainable living conditions of thousands of migrants in the so-called host countries, who have reported the worsening of abandonment and the lack of response and attention from the authorities in those countries. The fragility of the social protection systems of these countries has become evident, and they are sometimes presented as social and economic models. And we wonder once again, how is it possible, despite the great amount of dollars that have been given to these governments through extravagant donor recruitment conferences for Venezuelan migrants? What did they do with that money? Did these governments steal it? We believe that we must certainly review, with institutional and scientific rigour the role that some United Nations Agencies, or some people from some Agencies, have been playing in these processes, such as UNHCR and the International Organization for Migration (IOM).
Mr. President,
For the sake of the reconciliation and complying with the agreements reached in the National Dialogue Table between the Venezuelan political forces, in September 2019, a series of measures have been adopted to benefit and guarantee democracy in Venezuela. Recently, 110 citizens belonging to right-wing opposition groups were pardoned and prosecuted for several crimes related to aggression against our country. With this decision, we seek to continue building the path towards national reconciliation, understanding that peace deserves all efforts and we will not cease, Mr. President, in our commitment to this task.
In faithful compliance with the provisions established in our National Constitution, approved in a referendum by the Venezuelan People in December 1999, the 25th democratic election in 20 years will be held next Sunday, December 6th, 2020. This time, to renew the Legislative Power, with the participation of more than 14,400 candidates, from more than 107 political organizations from the entire national ideological spectrum.
In Venezuela, I can tell you, there are all the necessary guarantees to hold the parliamentary elections and that is why we have invited the world to join us, to be witnesses of a living democracy, nothing and nobody will be able to take away from the Venezuelan people the right to elect the new Legislative Power, since this is a fundamental tool for collective existence and will be an expression of the will of the original power. No one decides for us Venezuelans; we do not intervene nor do we intend to do so in any case — ever — before any other nation, we are respectful and thus we demand respect.
Even so, the Government of Washington, which has led its own people to the collapse of the pandemic — which, by the way, will hold presidential elections next November, in blatant violation of international law, illegally imposed new unilateral coercive measures against the Venezuelan democratic institutions, in this case, the Electoral Power, to try to interfere with the conduct of the parliamentary election provided for in our Constitution. This is why, the Bolivarian Republic of Venezuela reiterates the need to vindicate the principles of respect to sovereignty and self determination of the peoples, expressed in the United Nations Charter, whose illegal violation by some Member States of this Organization is intended to lead Venezuela to violence and conflict. We will not allow it. We demand respect. The Venezuelan path is of peace, democracy, freedom, vote, participation and protagonism of the people. That is how it has been, and that is how it will be.
Mr. President,
Authorities of the world,
Heads of State, Heads of Government,
Here is Venezuela standing. With its historical dignity, in peace. Ready for new challenges; ready for new victories. I bid you farewell, wishing for union, peace and cooperation of the whole world.
Thank you very much.